-
.   .




                       TmzArrcO~~lrcu GENERAL
                               OF TExaS


                                          March   18, 1957


        ‘*   Honorible-R;“,$4i’Dkon; ‘Cbitrnian        Opinton No; WW-66
             Board of ~~Wiit#ti~~ag~laeers
             lrlo:ta&&y&*~&ti’:     :,:_
                                                       R&    Doer ‘the,Board of Wmtur
             Austin, Tena                                    Eagiaecrs    ‘imve fuli power
                                                             to dclega$c rcaponatbflfty
                . !~                                         8ad ‘miithority to other fll-
                                  ..~                        ‘dt+idtili   ata          iti own
                                                             8tahtory     atiuet~re~      except
                                                             a a lpcifically       lttiited by
             Daar Mr:DLxori:    ‘~,.                         statute 0
                                                                  ‘..
                   1,  .,w&lf    to ~0th l&t&~ of March .I:,:1957,~:~~l;(ch~~e.qoote in
             partxs followa:
Honorable   7%.M. Dixon, Page 2 (WW-66)




           A corollary to this general rule Ls that ministerial acts may
be delegated to others by a body, but acts kvolving offtctal discretion ,,
must be performed by tbe body dqsignakd by law.

             The Board of Water Engineers, subject to the restriction that
no legislative or discretionary powers be delegated, can prescribe such
rules, rcgulsttoua and procedures as are necessary to carry out the duties
imposed @on it by law.’ Ar.ticle 1531, V.C.S., Margolin v. State, 205 S.W.2d
775 (Tex,Crim.App.    1947); Trapp v. Shell Oil Company, 145 Tex. 323, 198
S.W.2d 424, 428 (1946).

            Y&r attention is direckd    to the fact that Subdivision 4 of Article
7477 allows tl+k Board to delegate &      Yadministrativ6a dutka to the Chief
Eng&ear;
          ,,‘.   ,‘.

       ‘.   The distinction between *administrative” or ‘minkkrial*    acts
and *judicial* acts ia set forth in Boyntoa v. Brown, 164’S.W. 893, Civ.App.,
Reh. den. (19,l4), which quotes from the case of Commissioner   v. Smith,
5 Tax. 479:

             ,uThe distinction between ministerial and.j.udicial
        or othar off$oiar’a&,   seems to be that where the’kw
        prescribes   and defines .the duty to be performed with
        puch prectsiun aad cerkinty as to ,+avi nothing to the
        8%ercisc .of discretion or judgment the act is ministerial;
        but where the act to be done involves the exercise of dis-
        cretion.or judgment in determining whether the duty ex-
        i&a, it is n&t to be deemed merely ministerial.”

        ,, The Board can promulgak rules or regulationa pertaining to
the general, management of its business which wiJ1 place only ‘miniakrial”
duti?s upon the peraon entrusted with the performance of 6UCh ministerial
or administrative &ties and avord the necessity of meeting each time busi-
ness of the Board is to be adminktered.

                                   SUMMARY
    *

             The Board of Water Engineers can formulate certain
             rules and rigulationa and delegak the adminktratton
             of such rules and regulations to an individual for
                                                                                   I-“..   I

       .
. -,
           Honorable   R. M. Dixon, Page 3 (WW-66)




                       administration, thereby removing the need for the
                       Board to. hold an executive meatlag each time ac-
                       tion deal&g with the direction of the administration
                       of the office of the’Board is required, so long as
                       such rulea and regulationa are so formulated as to
                       leave. no discretioaary power.

                                                     Very truly your~s.,




                                                     WILL WILSON
                                                     Attorney.Genaral




                                                     BY
                                                          Houghton Brownlee.     Jr..
           HB:tiw                                         Assistants-.. >.
                                                                           -,.

           APPROVED:

           OPINION COMMITTEE
           H. Grady’Chandler, Chairman